Citation Nr: 1438455	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  12-28 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for residuals of a stroke, to include as secondary to a kidney disability.

3.  Entitlement to service connection for a psychiatric disorder, to include as secondary to stroke.

4.  Entitlement to service connection for left foot plantar fasciitis.

5.  Entitlement to service connection for right foot plantar fasciitis.

6.  Entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to November 1975 and from May 2007 to May 2008.  Veteran served also served in the Rhode Island Army National Guard from November 1974 to December 2004 with periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter is before the Board of Veterans' Appeals (Board) on appeal of January 2012 and February 2012 rating decisions of the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA). Jurisdiction of the appeal was subsequently transferred to the Reno, Nevada, RO. 
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2014.  A transcript of the hearing is in the Veteran's file.

The issues of entitlement to service connection for a psychiatric disorder and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's kidney disability was aggravated during service.	

2.  The Veteran's current residuals of a stoke are proximately due to his now service-connected kidney disability.

3.  The Veteran's current plantar fasciitis of the left and right feet was incurred during service.

4.  At the hearing in May 2014, prior to the promulgation of a decision, the Veteran requested that the issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability be withdrawn.


CONCLUSIONS OF LAW


1.  The criteria for service connection for a kidney disability have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2013).

2.  The criteria for service connection for residuals of a stroke have been met.  38 U.S.C.A. §1131 (West 2002);  38 C.F.R. § 3.310 (2013).

3.  The criteria for service connection for left foot plantar fasciitis have been met.  38 U.S.C.A. §1131 (West 2002);  38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for right foot plantar fasciitis have been met.  38 U.S.C.A. §1131 (West 2002);  38 C.F.R. § 3.303 (2013).

5.  The criteria for the withdrawal of the substantive appeal regarding the claim of  an initial rating in excess of 10 percent for a lumbar spine disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Kidney Disability

The Veteran seeks service connection for a kidney disability, which he believes was aggravated during a period of active duty from May 2007 to May 2008.  

A May 2007 enlistment medical examination shows membranous glomerulonephritis, a kidney disability.  

The Veteran reported that he was excessively tired throughout his period of active duty.

Within one month of discharge from service, the Veteran was unable to perform civilian employment due to his kidney disability.

In September 2008, Dr. Gilman, who has monitored the Veteran's membranous glumeronephritis since 1985, reported that the Veteran's kidney functions had worsened.  Dr. Gilman diagnosed end stage renal disease and began hemodialysis.

In November 2009, the Veteran underwent a kidney transplant.  The day after the transplant, he had a stroke.  

In a March 2001 letter, one of the physicians that performed the kidney transplant opined that it is at least as likely as not that the Veteran's military service from 2007 to 2008 aggravated his kidney disability and ultimately necessitated the 2009 transplant.  

Service connection is warranted for aggravation of a preexisting injury during active military service.  38 C.F.R. § 3.303.

Where, as here, a preexisting disorder was noted upon entry into a period of active duty, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  38 C.F.R. § 3.306.

The Veteran's post-service nephrology treatment records coupled with the favorable March 2011 medical opinion establish an increase in his kidney disability during service.  The presumption of aggravation applies.

VA can only rebut the presumption by clear and unmistakable evidence that the worsening of the kidney disability was due to the natural progress of the disease.  38 U.S.C. § 1153.  The record is absent any such evidence. 

Service connection is warranted.

Residuals of a Stroke

The Veteran seeks service connection for residuals of the stroke that occurred the day after his November 2009 kidney transplant.

In a March 201 letter, one of the physicians that performed the kidney transplant opined that the stoke was due to the kidney transplant.  

The only competent evidence of record relevant to this issue shows that the current residuals of a stoke are proximately due to the Veteran's now service-connected kidney disability.  See 38 C.F.R. § 3.310.

Service connection for residuals of a stroke is warranted.

Plantar Fasciitis

The Veteran seeks service connection for bilateral plantar fasciitis, which he believes was incurred as a result of injuries incurred during parachute jumps
on August 11, 1980, and September 11, 1983.  

Service personnel records show several periods of ACDUTRA during 1980 and 1983.  The records also show that the Veteran is in receipt of the parachutist badge.  See Retirement Points History Statement; DD 214.

Common sense tells us that parachuting is consistent with federalized ACDUTRA and that foot injuries are consistent with parachuting.  

The record is absent any reason to question the Veteran's reported in-service parachuting injuries.  

The lay and medical evidence of record, to include a January 2012 VA medical opinion, shows that the Veteran's current bilateral plantar fasciitis was incurred during service. 38 C.F.R. § 3.303.

Service connection for plantar fasciitis of the left and right feet is warranted.

A Lumbar Spine Disability

The Veteran has withdrawn the issue of entitlement to an initial rating in excess of 10 percent for a lumbar spine disability.  There remain no allegations of errors of fact or law for appellate consideration with regard to that issue.  The Board does not have jurisdiction to review that issue, and dismissal is warranted.  


ORDER

1.  Service connection for a kidney disability is granted.

2.  Service connection for residuals of a stroke is granted.

3.  Service connection for left foot plantar fasciitis is granted.

4.  Service connection for right foot plantar fasciitis is granted.

5.  The claim for an initial rating in excess of 10 percent for a lumbar spine disability is dismissed.

REMAND

The Veteran seeks service connection for a psychiatric disorder, which he and his treating neurologist and neuropsychologist believe is related to his service-connected stroke.  A March 2011 neuropsychological evaluation shows mild cognitive difficulties and behavioral and emotional changes, but the current psychiatric diagnosis is unclear.  Remand is needed.

The Veteran's claim for a TDIU is also remanded, as it is inextricably intertwined with the initial ratings assigned to his service-connected disabilities and his claim for service connection for a psychiatric disorder.  Specifically, the medical evidence of record, including a January 2012 VA medical opinion, shows that the Veteran's kidney disability precludes him from maintaining substantially gainful employment.  However he does not currently meet the rating requirements for a schedular TDIU.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA psychiatric examination by an appropriate professional.  The examiner must review the entire claim file, to include all electronic files.   

The examiner is to identify any current psychiatric disorder.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current psychiatric disorder is related to his November 2009 kidney transplant or stroke.

The examiner is to address (i) Dr. Rizvi's February 2011 neurology follow-up note and (ii) Dr. Westervelt's March 2011 neuropsychological evaluation.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  After initial ratings for the Veteran's kidney disability, residuals of a stroke, bilateral plantar fasciitis and, if service connection is warranted, psychiatric disorder, have been assigned, determine whether the Veteran meets the rating criteria for a schedular TDIU.  

If he does not meet rating criteria for a schedular TDIU, refer the claim to the Director of Compensation and Pension Service for extraschedular consideration.

3.  Finally, readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


